

117 S2322 IS: Customs-Trade Partnership Against Terrorism Pilot Program Act of 2021
U.S. Senate
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2322IN THE SENATE OF THE UNITED STATESJuly 13, 2021Mr. Cornyn (for himself, Mr. Menendez, Mr. Carper, and Mr. Scott of South Carolina) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo require a pilot program on the participation of non-asset-based third-party logistics providers in the Customs-Trade Partnership Against Terrorism.1.Short titleThis Act may be cited as the Customs-Trade Partnership Against Terrorism Pilot Program Act of 2021 or the CTPAT Pilot Program Act of 2021.2.Pilot program on participation of non-asset-based third-party logistics providers in Customs-Trade Partnership Against Terrorism(a)In generalNot later than one year after the date of the enactment of this Act, the Secretary of Homeland Security shall issue a final rule to carry out a pilot program to assess whether allowing entities described in subsection (b) to participate in the Customs-Trade Partnership Against Terrorism under subtitle B of title I of the SAFE Port Act (6 U.S.C. 961 et seq.) would enhance port security, combat terrorism, prevent supply chain security breaches, or otherwise meet the goals of the Customs-Trade Partnership Against Terrorism.(b)Entities describedAn entity described in this subsection is a non-asset-based third-party logistics provider that—(1)arranges international transportation of freight and is licensed by the Department of Transportation; and(2)meets such other requirements as the Secretary establishes in the rule required by subsection (a).(c)RequirementsIn carrying out the pilot program required by subsection (a), the Secretary shall—(1)ensure that not more than 10 entities described in subsection (b) participate in the pilot program;(2)provide for the participation of those entities on a voluntary basis; (3)continue the program for a period of not less than one year after the date on which the Secretary issues the final rule required by subsection (a); and(4)terminate the pilot program not more than 5 years after that date. (d)Report requiredNot later than 180 days after the termination of the pilot program under subsection (c)(4), the Secretary shall submit to Congress a report on the findings of, and any recommendations arising from, the pilot program concerning the participation in the Customs-Trade Partnership Against Terrorism of entities described in subsection (b). 